Exhibit 10.2

FORM OF AMENDED AND RESTATED WARRANT

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO
THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT,
AND THERE IS APPLICABLE APPROVAL OR PERMISSION FROM THE BERMUDA MONETARY
AUTHORITY.

IN ADDITION, THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS IN THE COMPANY’S BYE-LAWS. A COPY OF SUCH BYE-LAWS WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.

ALTERRA CAPITAL HOLDINGS LIMITED

AMENDED AND RESTATED SHARE PURCHASE WARRANT

 

Certificate No.: [—]    Date: May [—], 2010

FOR VALUE RECEIVED, ALTERRA CAPITAL HOLDINGS LIMITED, a Bermuda exempted company
(the “Company”) hereby grants to [—] (the “Warrant Holder”) this warrant
certificate (this “Warrant”) to purchase, in accordance with the terms set forth
herein, [—] shares of the Company’s common shares, initially having a par value
of US$1.00 per share (the “Common Shares”), at a price per share equal to US$[—]
as adjusted from time to time pursuant to Section 2 hereof (the “Exercise
Price”) but at no time shall the Exercise Price be less than the then current
par value of any share to be issued pursuant hereto.

This Warrant was originally issued pursuant to that certain Exchange Agreement,
dated as of June 13, 2003, by and between the Company and the Warrant Holder,
and has been amended and restated in accordance with Section 5.14(b)(i) of that
certain Agreement and Plan of Amalgamation (the “Amalgamation Agreement”), dated
as of March 3, 2010, by and among the Company, Alterra Holdings Limited, a
Bermuda exempted company and a wholly owned subsidiary of the Company (the
“Amalgamation Sub”) and Harbor Point Limited, a Bermuda exempted company
(“Harbor Point”), pursuant to which, on the closing date, Harbor Point will
amalgamate with the Amalgamation Sub (the “Amalgamation”) and the amalgamated
company will continue as a wholly-owned subsidiary of the Company.



--------------------------------------------------------------------------------

This Warrant replaces that certain warrant (Certificate No. [·]) for the
purchase of [·] Common Shares, issued by the Company in favor of the Warrant
Holder and dated [·], which is hereby cancelled.

This Warrant is subject to the following provisions:

Section 1. Warrant Terms.

(a) This Warrant is for the purchase of [·] Common Shares at the Exercise Price,
as such price may be adjusted from time to time under the terms hereof.

(b) This Warrant shall expire at 5:00 p.m., New York City, N.Y., U.S.A. time, on
[·] (the “Expiration Date”).

Section 2. Anti-dilution Provisions. In order to prevent dilution of the
purchase rights granted under Section 1 hereof, the Exercise Price shall be
subject to adjustment from time to time pursuant to this Section 2.

(a) Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price, the following shall be applicable:

(1) In case the Company shall at any time while this Warrant is outstanding
(i) declare a dividend or make a distribution on Common Shares payable in Common
Shares, (ii) subdivide or split the outstanding Common Shares, (iii) combine or
reclassify the outstanding Common Shares into a smaller number of shares or
(iv) issue any shares of its capital stock in a reclassification of Common
Shares (including any such reclassification in connection with a consolidation,
scheme of arrangement or amalgamation in which the Company is the surviving
entity), the Exercise Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision, split,
combination or reclassification shall be proportionately adjusted so that,
giving effect to Section 2(a)(9), the exercise of this Warrant after such time
shall entitle the holder to receive the aggregate number of Common Shares or
other securities of the Company (or shares of any security into which such
Common Shares have been reclassified) which, if this Warrant had been exercised
immediately prior to such time, the Warrant Holder would have owned upon such
exercise and been entitled to receive by virtue of such dividend, distribution,
subdivision, split, combination, amalgamation, scheme of arrangement or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

(2) In case the Company shall issue or sell any Common Shares (other than Common
Shares issued (i) upon exercise of any Pre-existing Company Warrants (as defined
below), (ii) upon exercise of any Harbor Point Warrants (as defined below),
(iii) pursuant to the Company’s stock incentive and stock purchase plans or
pursuant to any similar equity compensation arrangement, program or plan of the
Company approved by the board of directors of the Company or (iv) upon exercise
or conversion of any security the issue of which previously caused an adjustment
under Sections 2(a)(3) or 2(a)(4) of this Warrant) without consideration or for
a consideration per share less than the Current Market Price Per Common Share
immediately preceding such issue or sale or immediately preceding the
announcement thereof, if earlier, the Exercise Price to be in effect after such
issue or sale shall be determined by

 

2



--------------------------------------------------------------------------------

multiplying the Exercise Price in effect immediately prior to such issue or sale
or immediately preceding the announcement thereof, if earlier, as the case may
be, by a fraction, (A) the numerator of which shall be the sum of (x) the number
of Common Shares outstanding immediately prior to the time of such issue or sale
multiplied by the Current Market Price Per Common Share immediately prior to
such issue or sale or immediately preceding the announcement thereof, as the
case may be, and (y) the aggregate consideration, if any, to be received by the
Company upon such issue or sale, and (B) the denominator of which shall be the
product of the number of Common Shares outstanding immediately after such issue
or sale and the Current Market Price Per Common Share immediately prior to such
issue or sale or immediately preceding the announcement thereof, as the case may
be. In case any portion of the consideration to be received by the Company shall
be in a form other than cash, the fair market value of such non-cash
consideration shall be utilized in the foregoing computation. Such fair market
value shall be determined by the board of directors of the Company in good
faith; provided, that if the Warrant Holder shall object to any such
determination, the board of directors of the Company shall retain an independent
appraiser reasonably satisfactory to the Warrant Holder to determine such fair
market value with the cost to be borne by the Company. The Warrant Holder shall
be notified promptly of any consideration other than cash to be received by the
Company and furnished with a reasonable description of the consideration and the
fair market value thereof, as determined by the board of directors of the
Company. For the purposes of this Section 2(a), (i) “Pre-existing Company
Warrants” shall mean the warrants of the Company (other than any Harbor Point
Warrant) exercisable for Common Shares outstanding on the date of consummation
of the Amalgamation, and (ii) “Harbor Point Warrants]” shall mean each warrant
to purchase Common Shares issued in connection with the Amalgamation Agreement
in respect of warrants of Harbor Point formerly exercisable for Class A voting
common shares, par value $1.00 per share, of Harbor Point that were outstanding
at the close of business on the day immediately preceding the date of
consummation of the Amalgamation.

(3) In case the Company shall fix a record date for the issue of rights, options
or warrants to the holders of its Common Shares or other securities entitling
such holders to subscribe for or purchase for a period expiring within 60 days
of such record date Common Shares (or securities convertible into Common Shares)
at a price per Common Share (or having a conversion price per Common Share, if a
security convertible into Common Shares) less than the Current Market Price Per
Common Share on such record date or immediately preceding the announcement
thereof, if earlier, the maximum number of Common Shares issuable upon exercise
of such rights, options or warrants (or conversion of such convertible
securities) shall be deemed to have been issued and outstanding as of such
record date and the Exercise Price shall be adjusted pursuant to Section 2(a)(2)
of this Warrant, as though such maximum number of Common Shares had been so
issued for an aggregate consideration payable, if any, by the holders of such
rights, options, warrants or convertible securities prior to their receipt of
such Common Shares. In case any portion of such consideration shall be in a form
other than cash, the fair market value of such noncash consideration shall be
determined as set forth in Section 2(a)(2) of this Warrant. Such adjustment
shall be made successively whenever such record date is fixed; and in the event
that any such rights, options, warrants or convertible securities are not so
issued or expire unexercised, or in the event of a change in the number of
Common Shares to which the holders of such rights, options or warrants are
entitled (other than pursuant to adjustment provisions therein comparable to
those contained in this Section 2(a)), the Exercise Price shall again be
adjusted to be the Exercise Price which would then be in effect if such record

 

3



--------------------------------------------------------------------------------

date had not been fixed with respect to any rights, options, warrants or
convertible securities so unexercised or unconverted, in the former event, or
the Exercise Price which would then be in effect if such holder had initially
been entitled to such changed number of Common Shares, in the latter event.

(4) In case the Company shall issue rights, options (other than options issued
pursuant to a plan described in Section 2(a)(2)(iii) above) or warrants (other
than warrants described in Sections 2(a)(2)(i) of 2(a)(2)(ii) above) entitling
the holders thereof to subscribe for or purchase Common Shares (or securities
convertible into Common Shares) or shall issue convertible securities, and the
price per share of Common Shares of such rights, options, warrants or
convertible securities (including, in the case of rights, options or warrants,
the price at which they may be exercised) is less than the Current Market Price
Per Common Share immediately preceding such issue of rights, options, warrants
or convertible securities or immediately preceding the announcement thereof, if
earlier, the maximum number of Common Shares issuable upon exercise of such
rights, options or warrants or upon conversion of such convertible securities
shall be deemed to have been issued and outstanding as of the date of such sale
or issue, and the Exercise Price shall be adjusted pursuant to Section 2(a)(2)
of this Warrant as though such maximum number of Common Shares had been so
issued for an aggregate consideration equal to the aggregate consideration paid,
if any, for such rights, options, warrants or convertible securities and the
aggregate consideration payable by the holders of such rights, options, warrants
or convertible securities prior to their receipt of such Common Shares. In case
any portion of such consideration shall be in a form other than cash, the fair
market value of such noncash consideration shall be determined as set forth in
Section 2(a)(2) of this Warrant. Such adjustment shall be made successively
whenever such rights, options, warrants or convertible securities are issued;
and in the event that such rights, options or warrants expire unexercised, or in
the event of a change in the number of Common Shares to which the holders of
such rights, options, warrants or convertible securities are entitled (other
than pursuant to adjustment provisions therein comparable to those contained in
this Section 2(a)), the Exercise Price shall again be adjusted to be the
Exercise Price which would then be in effect if such rights, options, warrants
or convertible securities had not been issued with respect to any rights,
options, warrants or convertible securities unexercised or unconverted, in the
former event, or the Exercise Price which would then be in effect if such
holders had initially been entitled to such changed number of Common Shares, in
the latter event. No adjustment of the Exercise Price shall be made pursuant to
this Section 2(4) to the extent that the Exercise Price shall have been adjusted
pursuant to Section 2(a)(3) of this Warrant upon the setting of any record date
relating to such rights, options, warrants or convertible securities and such
adjustment fully reflects the number of Common Shares to which the holders of
such rights, options, warrants or convertible securities are entitled and the
price payable therefor.

(5) In case the Company shall fix a record date for the making of a distribution
to holders of Common Shares (including any such distribution made in connection
with a consolidation, scheme of arrangement or amalgamation in which the Company
is the surviving entity) of evidences of indebtedness, assets (including cash)
or other property (other than dividends payable in Common Shares or rights,
options or warrants referred to in, and for which an adjustment is made pursuant
to Sections 2(a)(1) or 2(a)(2) of this Warrant), the Exercise Price to be in
effect after such record date shall be determined by multiplying the Exercise
Price in effect immediately prior to such record date or immediately preceding
the

 

4



--------------------------------------------------------------------------------

announcement thereof, by a fraction, the numerator of which shall be the Current
Market Price Per Common Share on such record date, less the fair market value
(determined as set forth in Section 2(a)(2) of this Warrant) of the portion of
the assets, other property or evidence of indebtedness so to be distributed
which is applicable to one Common Share, and the denominator of which shall be
such Current Market Price Per Common Share. Such adjustments shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.

(6) For the purpose of any computation under this Section 2(a), on any
determination date, the “Current Market Price Per Common Share” shall mean the
average (weighted by daily trading volume) of the Daily Prices (as defined
below) per Common Share for the 20 consecutive trading days immediately prior to
such date. “Daily Price” means (i) if the Common Shares are then listed and
traded on the National Market of the National Association of Securities Dealers,
Inc. Automated Quotation System (“NASDAQ”), the last reported sale price on such
day on the NASDAQ Global Select Market; (ii) if the shares of Common Shares are
then not listed and traded on the NASDAQ, the closing price on such day as
reported by the principal national securities exchange on which the shares are
listed and traded; or (iii) if the shares of such class of Common Shares are
then not listed and traded on a national securities exchange, the last reported
sale price on such day on a nationally or regionally recognized automated
quotation system. If on any determination date the shares of such class of
Common Shares are not quoted by any such organization, the Current Market Price
Per Common Share shall be the fair market value of such shares on such
determination date as reasonably determined by the board of directors of the
Company. If the Warrant Holder shall object to any determination by the
Company’s board of directors of the Current Market Price Per Common Share, the
Current Market Price Per Common Share shall be the fair market value per share
of the applicable class of Common Shares as determined by an independent
appraiser retained by the Company at its expense and reasonably acceptable to
the Warrant Holder. For purposes of any computation under this Section 2(a), the
number of Common Shares outstanding at any given time shall not include shares
owned or held by or for the account of the Company.

(7) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least one-quarter of one percent in
such price; provided, that any adjustments which by reason of this paragraph are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment or upon exercise, if sooner. All calculations under this
Section 2(a) shall be made to the nearest one tenth of a cent or to the nearest
hundredth of a share, as the case may be. Notwithstanding anything to the
contrary, if any adjustment pursuant to this Section 2(a) would result in an
exercise price of less than zero, then the Exercise Price shall be zero.

(8) In the event that, at any time as a result of the provisions of this
Section 2(a), the holder of this Warrant upon subsequent exercise shall become
entitled to receive any shares of capital stock of the Company other than Common
Shares, the number of such other shares so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

 

5



--------------------------------------------------------------------------------

(9) Upon each adjustment of the Exercise Price as a result of the calculations
made in this Section 2(a), the number of Warrant Shares for which this Warrant
is exercisable immediately prior to the making of such adjustment shall
thereafter evidence the right to purchase, at the adjusted Exercise Price, that
number of Warrant Shares obtained by (i) multiplying the number of Warrant
Shares covered by this Warrant immediately prior to such adjustment by the
Exercise Price in effect immediately prior to such adjustment of the Exercise
Price and (ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment.

(10) Notwithstanding anything to the contrary contained herein, no adjustment in
the Exercise Price or number of Warrant Shares for which this Warrant is
exercisable shall be made to the extent that such adjustment would cause this
Warrant to become subject to Section 409A of the Internal Revenue Code and the
rules and regulations promulgated thereunder without the consent of the holder
hereof. Any adjustments which by reason of this paragraph are not made shall be
carried forward and taken into account in any subsequent adjustment or upon
exercise, if sooner, subject, in each case, to the first sentence of this
Section 2(a)(10).

(11) The Warrant Holder shall, at its option, be entitled to receive, in lieu of
the adjustment pursuant to Section 2(a)(5) otherwise required, on the date of
exercise of the Warrant, the evidences of indebtedness, assets (including cash)
or other property which such Warrant Holder would have been entitled to receive
if it had exercised its Warrant for Common Shares immediately prior to the
record date with respect to such distribution. The Warrant Holder may exercise
its option under this Section 2(a)(11) by written notice to the Company within
fourteen days of its receipt of the written notice required pursuant to
Section 2(b) of this Warrant to be delivered by the Company in connection with
such distribution.

(12) Any amalgamation, recapitalization, reorganization, reclassification,
consolidation, merger of the Company or sale of all or substantially all of the
Company’s assets or other transaction, in each case which is effected in such a
manner that the holders of Common Shares are entitled to receive (either
directly or upon subsequent liquidation) shares, securities or assets with
respect to or in exchange for Common Shares is referred to herein as an “Organic
Change.” Prior to the consummation of any Organic Change, the Company shall make
appropriate provisions (in form and substance satisfactory to the Warrant
Holder) to insure that the Warrant Holder shall thereafter have the right to
acquire and receive, in lieu of or in addition to (as the case may be) Common
Shares immediately theretofore acquirable and receivable upon the exercise of
this Warrant, such shares, securities or assets as such Warrant Holder would
have received in connection with such Organic Change if such Warrant Holder had
exercised this Warrant immediately prior to such Organic Change. In each such
Organic Change, the Company shall also make appropriate provisions (in form and
substance satisfactory to the Warrant Holder) to insure that the provisions of
this Section 2 shall thereafter be applicable to this Warrant (including, in the
case of any such amalgamation, consolidation, merger or sale in which the
successor entity or purchasing entity is other than the Company) and that there
is (a) an immediate adjustment of the Exercise Price to the value for the Common
Shares reflected by the terms of such amalgamation, consolidation, merger or
sale and (b) if the value so reflected is less than the Exercise Price in effect
immediately prior to such amalgamation, consolidation, merger or sale, a
corresponding immediate adjustment in the

 

6



--------------------------------------------------------------------------------

number of Common Shares acquirable and receivable upon exercise of this Warrant.
Prior to the consummation of any such amalgamation, consolidation, merger or
sale, the Company shall use its reasonable efforts to cause the successor entity
(if other than the Company resulting from amalgamation, consolidation or merger)
or the entity purchasing such assets to assume by written instrument (in form
and substance satisfactory to the Warrant Holder), the obligation to deliver to
each such Warrant Holder such shares, securities or assets as, in accordance
with the foregoing provisions, the Warrant Holder may be entitled to acquire;
provided, however, that any such assumption shall not relieve the Company of its
obligations hereunder.

(b) Notices. Promptly upon any adjustment of the Exercise Price, the Company
shall give, or cause to be given, written notice thereof to the Warrant Holder
showing the adjustment as herein provided, setting forth in reasonable detail
the facts requiring such adjustment and the computation of such adjustment.

Section 3. Exercise of Warrant.

(a) Exercise Procedure. The Warrant Holder may exercise all or a portion of this
Warrant at any time and from time to time commencing after the date hereof until
5:00 p.m., New York City time, on the Expiration Date by surrendering at the
registered office of the Company this Warrant and a completed Exercise Agreement
(substantially in the form of Exhibit A attached hereto) and by paying the
Exercise Price in one of the following manners:

(i) Cash Exercise. The Warrant Holder shall deliver immediately available funds
or a cashier’s check payable to the Company; or

(ii) Cashless Exercise. After the date of issuance of this Warrant, if the
Common Shares are listed on a national securities exchange, automated quotation
system or are available for sale in the over-the-counter market and the
provisions of Section 42A of the Bermuda Companies Act 1981, as amended, may be
satisfied by the Company, the Warrant Holder shall have the right to surrender
this Warrant to the Company together with a notice of cashless exercise, in
which event the Company shall issue to the Warrant Holder the number of Common
Shares underlying this Warrant (the “Warrant Shares”) determined as follows;

X = Y (A-B)/A

where:

X—the number of Warrant Shares to be issued to the Warrant Holder

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised

A = the Daily Price on the day immediately preceding the date on which the
Warrant Holder exercises this Warrant pursuant to Section 3(a)

B = the Exercise Price

 

7



--------------------------------------------------------------------------------

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired and paid the full
purchase price therefor by the Warrant Holder, and the holding period for the
Warrant Shares shall be deemed to have been commenced on the issue date to the
extent permitted by Rule 144,

(b) Certificates for the Common Shares acquired through exercise of this Warrant
shall be delivered by the Company to the Warrant Holder within five (5) business
days after (i) receipt by the Company of the items required by Section 3(a) for
the respective method or methods of exercise, and (ii) where applicable,
compliance with Section 42A of the Bermuda Companies Act 1981 (and the Company
shall use reasonable efforts to complete the requirements of the said
Section 42A as quickly as possible). Unless this Warrant has expired or all of
the purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall, within such five-day period, deliver such new Warrant to such Warrant
Holder.

(c) The Common Shares issuable upon exercise of this Warrant shall be deemed to
have been issued to the Warrant Holder on the date by which the Company receives
the completed Exercise Agreement and payment of the Exercise Price, if any, and,
where applicable, has complied with the requirements of the said Section 42A of
the Companies Act 1981, and the Warrant Holder shall be deemed for all purposes
to have become the record holder of such Common Shares on such date.

(d) The issuance of certificates for the Common Shares issuable upon exercise of
this Warrant shall be made without charge to the Warrant Holder for any issuance
tax in respect thereof or other cost incurred by the Company in connection with
such exercise and the related issuance of the Common Shares.

(e) The Company shall at all times reserve and keep available authorized but
unissued Common Shares, solely for the purpose of issuance upon exercise of this
Warrant, such number of Common Shares as are issuable upon exercise of this
Warrant. All Common Shares shall, when issued, be duly and validly issued, fully
paid and nonassessable (meaning that no further sums are required to be paid by
the holders thereof in connection with the issue thereof) and free from all
taxes, liens and charges. The Company shall take such actions as may be
necessary to assure that the Common Shares may be so issued without violation of
any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which their shares may be listed (except for
official notice of issuance which shall be immediately delivered by the Company
upon each such issuance).

Section 4. Warrant Transferable. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Warrant Holder; upon
surrender of this Warrant with a properly executed Assignment (substantially in
the form of Exhibit B hereto) at the registered office of the Company.
Notwithstanding the foregoing, this Warrant may be transferred only to the
extent

 

8



--------------------------------------------------------------------------------

that, upon exercise of this Warrant, the transferee would own less than 9.5% of
the total Common Shares issued and outstanding (after application of the U.S.
tax attribution and constructive ownership rules under the United States
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder), unless such restriction is waived by the unanimous
consent of the Board of Directors of the Company.

Section 5. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Warrant Holder at the registered
office of the Company, for new warrants in different denominations,
substantially identical hereto, representing in the aggregate the rights
formerly represented by this Warrant, and each of such new warrants shall
represent such portion of such rights as is designated by the Warrant Holder at
the time of such surrender. The date the Company initially issues this Warrant
shall be the date of issuance of such new warrants regardless of the number of
times new certificates representing the unexpired and unexercised rights
formerly represented by this Warrant shall be issued.

Section 6. Replacement; Taxes. Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Warrant Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company (provided, that
if such Warrant Holder is a financial institution or other institutional
investor its own agreement shall be satisfactory), or, in the case of any such
mutilation upon surrender of such certificate, the Company shall (at its
expense) execute and deliver in lieu of such certificate a new certificate,
substantially identical hereto, representing the rights represented by such
lost, stolen, destroyed or mutilated certificate and dated the date of such
lost, stolen, destroyed or mutilated certificate. The Company shall pay all
taxes (other than securities transfer taxes) and all other expenses and charges
payable in connection with the preparation, execution, and delivery of warrants
pursuant to Sections 4, 5 and 6.

Section 7. Successors and Assigns. This instrument is intended to bind and inure
to the benefit of and be enforceable by the Warrant Holder and its respective
heirs, executors, administrators, successors and assigns.

Section 8. Amendment and Waiver. Except as otherwise provided herein, the
provisions of this Warrant may be amended only if the Company has obtained the
written consent of the Warrant Holder.

Section 9. Descriptive Headings. The descriptive headings of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.

Section 10. Governing Law. This Warrant shall be governed by and construed and
enforced in accordance with the internal laws of Bermuda without regard to the
principles of conflicts of law thereof. Each party hereby irrevocably submits to
the nonexclusive jurisdiction of the courts of Bermuda for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper.

 

9



--------------------------------------------------------------------------------

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Warrant
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. TO THE EXTENT
APPLICABLE AND PERMITTED, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS WARRANT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

Section 11. Complete Agreement; Severability. Except as otherwise expressly set
forth herein, this Warrant embodies the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way. In case any provision of this Warrant shall be
invalid, illegal or unenforceable, such invalidity, illegality, or
unenforceability shall not in any way affect or impair any other provision of
this Warrant.

Section 12. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
facsimile, or air courier guaranteeing overnight delivery.

 

If to the Company:  

Alterra Capital Holdings Limited

Alterra House

2 Front Street

Hamilton HM 11

Bermuda

Attention: Carol S. Rivers, Esq.

With a copy (which shall not constitute notice) to:  

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Kerry E. Berchem, Esq.

If to the Warrant Holder:   [·]

All such notices and communications shall be deemed to have been duly given when
delivered by hand if personally delivered; five business days after the date of
deposit in the Bermuda or United States mail, if mailed by first-class air mail;
when receipt is acknowledged by the recipient facsimile machine, if sent by
facsimile; and three business days after being delivered to a next-day air
courier.

[the remainder of this page has been intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officer and to be dated the date of issuance
hereof.

 

ALTERRA CAPITAL HOLDINGS LIMITED By:  

 

Name:   Title:  

Acknowledged and agreed as of the date first above written:

 

[                                 ] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE AGREEMENT

To: ALTERRA CAPITAL HOLDINGS LIMITED

1. The undersigned hereby irrevocably elects to subscribe for and offers to
purchase                  Common Shares of Alterra Capital Holdings Limited,
pursuant to Warrant No.          heretofore issued to                  on
                .

2. Method of exercise (please initial the applicable blank)

 

        

   The undersigned elects to exercise the attached Warrant by means of cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

        

   The undersigned elects to exercise the attached Warrant by means of the
cashless exercise provisions of Section 3 of the Warrant.

3. Please issue a certificate or certificates representing said Common Shares in
the name of the undersigned or in such other name as is specified below:

 

 

 

    (Name)  

The Common Shares shall be delivered:

 

        

   By book-entry transfer.

        

   By physical delivery of a certificate or certificates representing the Common
Shares to the following address:

 

  

 

     

 

     

 

  

 

By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

FOR VALUE RECEIVED,                  hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant (Certificate
No.:            ), with respect to the number of Common Shares covered thereby
set forth below, unto:

 

Name of Assignee

  

Address

  

No. of Shares

Dated:

 

Signature

 

 

Address

 

 

Witness

 

 

 

13